Case 2:15-cv-02006-CKD Document 74 Filed 12/13/18 Page 1 of 1

 

 

 

 

 

 

 

 

 

Sandra Nelson
536 Craig Street
Walla Walla, WA 99362
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
CASE NUMBER
Sandra Nelson
2:15-CV-02006-MCE-CKD
PLAINTIFF(S)
Vv.
Jennifer McFall and Earl McFall AFFIDAVIT AND REQUEST FOR ISSUANCE
OF WRIT OF EXECUTION
DEFENDANT(S).
State of California, County of Sacramento
DO State of n/a , County of n/a
I, David M. Rose hereby state under penalty of perjury that,

 

1. Judgment for $ 150,000.00 was entered on July 25, 2016 on the docket of the above-entitled action in the

U. S. District Court, Eastern District of California in favor of Sandra Nelson
as Judgment Creditor, and against Jennifer McFall and Earl McFall as Judgment Debtor.

If this is a Registered Judgment from another Court or District, include the following information.* Said
Judgment was registered herein under Title 28, U.S. Code, Section 1963, being a Judgment which was obtained
in Civil Case Number D/a in the United States District Court for the n/a

District of n/a and which has become FINAL.

2. Iam the Judgment Creditor, or the attorney for said Judgment Creditor, and request issuance of a Writ of
Execution on the Judgment.

3. ACCRUED since the entry of judgment in the Eastern District of California
are the following sums:
$ 35,945.00 accrued interest, computed at 10 % (See note.)
$7,928.00 accrued costs

Credit must be given for payments and partial satisfaction in the amount of $ 0.00 which is to be credited
against the total accrued costs and accrued interest, with any excess credited against the judgment as entered.

I declare under penalty of perjury that the foregoing is true and correct. Executed at Walla Walla

 

 

 

State of Washington , this date of November , 2018
Ded “1D
AM, lows
Signature

*Note: Judgments registered under 28 U.S.C. §1963 bear the rate of interest of the district of origin and
calculated as of the date of entry in that district.

CV-24 (06/01) AFFIDAVIT AND REQUEST FOR ISSUANCE OF WRIT OF EXECUTION

 
